18-13098-mg   Doc 231-2 Filed 03/19/21 Entered 03/19/21 17:03:57   Exhibit A -
                    Excerpts of 341 Testimony Pg 1 of 7
                                                                                 1

  1

  2   UNITED STATES BANKRUPTCY COURT

  3   SOUTHERN DISTRICT OF NEW YORK

  4   - - - - - - - - - - - - - - - - - - - - -x

  5

  6   In the Matter of:

  7   LEE ALEXANDER BRESSLER,                       Main Case No.

  8              Debtor.                            18-13098-mg

  9

 10   - - - - - - - - - - - - - - - - - - - - -x

 11

 12                  MEETING OF THE CREDITORS

 13                  PURSUANT TO SECTION 341

 14                  OF THE BANKRUPTCY CODE

 15

 16                  Law Offices of Gregory Messer, PLLC

 17                  26 Court Street, Suite 2400

 18                  Brooklyn, New York 11242

 19                  December 7, 2018

 20

 21

 22

 23   B E F O R E:

 24   GREGORY M. MESSER, ESQ.

 25   CHAPTER 7 TRUSTEE




                        eScribers, LLC | (973) 406-2250
                 operations@escribers.net | www.escribers.net
18-13098-mg    Doc 231-2 Filed 03/19/21 Entered 03/19/21 17:03:57   Exhibit A -
                     Excerpts of 341 Testimony Pg 2 of 7
                                                                                  2

  1

  2   A P P E A R A N C E S:

  3   LAW OFFICES OF GREGORY MESSER, PLLC

  4            Chapter 7 Trustee

  5            26 Court Street

  6            Suite 2400

  7            Brooklyn, NY 11242

  8

  9   BY:     GREGORY M. MESSER, ESQ.

 10

 11

 12   ROSEN & ASSOCIATES, PC

 13            Attorneys for Debtor

 14            747 3rd Avenue

 15            20th Floor

 16            New York, NY 10017

 17

 18   BY:      SANFORD P. ROSEN, ESQ.

 19

 20

 21

 22

 23

 24

 25




                         eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
18-13098-mg    Doc 231-2 Filed 03/19/21 Entered 03/19/21 17:03:57   Exhibit A -
                     Excerpts of 341 Testimony Pg 3 of 7
                                                                                  3

  1

  2   KLESTADT WINTERS JURELLER SOUTHARD & STEVENS, LLP

  3            Attorneys for Carbon Master Fund, L.P. and Carbon

  4            Investment Partners, LLC

  5            200 West 41st Street

  6            17th Floor

  7            New York, NY 10036

  8

  9   BY:     TRACY KLESTADT, ESQ.

 10

 11

 12   LAMONICA HERBST & MANISCALCO, LLP

 13            Proposed Attorneys for Chapter 7 Trustee

 14            3305 Jerusalem Avenue

 15            Suite 201

 16            Wantagh, NY 11793

 17

 18   BY:     GARY F. HERBST, ESQ.

 19

 20

 21

 22

 23

 24

 25




                         eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
18-13098-mg    Doc 231-2 Filed 03/19/21 Entered 03/19/21 17:03:57   Exhibit A -
                     Excerpts of 341 Testimony Pg 4 of 7
                                LEE ALEXANDER BRESSLER                            4

  1                             P R O C E E D I N G S

  2               MR. MESSER:   Okay.     This is the matter of Lee

  3   Bressler, case number 18-13098.

  4               Counsel for the debtor, would you note your

  5   appearance, please?

  6               MR. ROSEN:    Yes.   Sanford Rosen with Rosen &

  7   Associates for the debtor.

  8               MR. MESSER:   Are there any other appearances at this

  9   matter?

 10               MR. KLESTADT:    Yes.   Tracy Klestadt, Klestadt Winters

 11   Jureller Southard & Stevens, LLP, counsel for Carbon Investment

 12   Partners and Carbon -- Carbon Master Fund and Carbon Investment

 13   Partners.

 14               MR. HERBST:   Gary Herbst from LaMonica Herbst &

 15   Maniscalco as proposed counsel to Gregory Messer, the Chapter 7

 16   trustee.

 17               MR. MESSER:   Okay.     My name is Gregory Messer.      I am

 18   the Chapter 7 trustee in this matter.         The debtor has provided

 19   picture ID.     He'll provide proof of his social security number

 20   at some future date.

 21               Mr. Bressler, could you raise your right hand, please?

 22           (Witness sworn)

 23               MR. MESSER:   Okay.     State your name.

 24               MR. BRESSLER:    Lee Bressler.

 25               MR. MESSER:   is your address the same address that you




                         eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
18-13098-mg   Doc 231-2 Filed 03/19/21 Entered 03/19/21 17:03:57   Exhibit A -
                    Excerpts of 341 Testimony Pg 5 of 7
                               LEE ALEXANDER BRESSLER                            15

  1              MR. BRESSLER:    No.

  2              MR. MESSER:   Does anybody hold any property that

  3   really belongs to you?

  4              MR. BRESSLER:    No.

  5              MR. MESSER:   Does anybody owe you money?

  6              MR. BRESSLER:    No.

  7              MR. MESSER:   Are you suing anyone for any reason?

  8              MR. BRESSLER:    I am.

  9              MR. MESSER:   Who are you suing?

 10              MR. BRESSLER:    I'm suing multiple parties in the

 11   matter of Carbon Investment Partners.

 12              MR. MESSER:   Um-hum.

 13              MR. BRESSLER:    Carbon Master Funding.

 14              MR. MESSER:   You have counterclaims in those lawsuits?

 15              MR. BRESSLER:    I do, yes.

 16              MR. MESSER:   Who is your lawyer for that?

 17              MR. BRESSLER:    Sandy.

 18              MR. MESSER:   Oh, okay.    Okay.   So do you have any

 19   other lawsuits pending?

 20              MR. BRESSLER:    No.

 21              MR. MESSER:   Do you have any claims upon which you

 22   could bring a lawsuit, anybody else you could sue?

 23              MR. BRESSLER:    Not that I know of.

 24              MR. MESSER:   Okay.    Anybody die and leave you money or

 25   property?




                         eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
18-13098-mg   Doc 231-2 Filed 03/19/21 Entered 03/19/21 17:03:57   Exhibit A -
                    Excerpts of 341 Testimony Pg 6 of 7
                               LEE ALEXANDER BRESSLER                            16

  1              MR. BRESSLER:    My mother died.    How long -- how far

  2   back do you want me to go?

  3              MR. MESSER:   Well, did you inherit anything?

  4              MR. BRESSLER:    So my -- my father died in 2001.        I

  5   inherited, I believe, 125,000 dollars from him at that time in

  6   life insurance proceeds.

  7              MR. MESSER:   Um-hum.

  8              MR. BRESSLER:    Seventeen years ago.

  9              MR. MESSER:   Okay.

 10              MR. BRESSLER:    My mother passed away in 2015.       Her

 11   estate is still in -- I don't know what you call it, probate.

 12              MR. MESSER:   Um-hum.

 13              MR. BRESSLER:    I don't inherit anything outright from

 14   her estate other than one small ring that she got when I was

 15   born.

 16              MR. MESSER:   Okay.   Who does inherit?

 17              MR. BRESSLER:    It goes into a trust, multiple trusts,

 18   of which I am the beneficiary of some.

 19              MR. MESSER:   What is the value of her estate?        What's

 20   the gross of that?

 21              MR. BRESSLER:    That's a good question.

 22              MR. MESSER:   Ballpark.

 23              MR. BRESSLER:    Ballpark, it's four million bucks.

 24   Maybe it's a little more than that.       I'd have to get you the

 25   exact numbers.




                        eScribers, LLC | (973) 406-2250
                 operations@escribers.net | www.escribers.net
18-13098-mg   Doc 231-2 Filed 03/19/21 Entered 03/19/21 17:03:57   Exhibit A -
                    Excerpts of 341 Testimony Pg 7 of 7
                                                                                 66

  1

  2                         C E R T I F I C A T I O N

  3

  4   I, Michael Drake, certify that the foregoing transcript is a

  5   true and accurate record of the proceedings.

  6

  7

  8

  9   ________________________________________

 10   Michael Drake (CER-513, CET-513)

 11   AAERT Certified Electronic Transcriber

 12

 13   eScribers

 14   352 Seventh Ave., Suite #604

 15   New York, NY 10001

 16

 17   Date:   October 12, 2020

 18

 19

 20

 21

 22

 23

 24

 25




                         eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
